Citation Nr: 0503967	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
operative arthroscopy of the left knee, currently evaluated 
as 30 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
status post operative arthroscopy of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued the 30 percent 
evaluation for status post operative arthroscopy of the left 
knee, and denied service connection for a low back disorder. 

In June 2004, a videoconference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of that 
hearing is of record.  At that hearing, the veteran indicated 
that his service-connected left knee gave out and he fell, 
knocking out his teeth.  This issue of service connection for 
dental trauma secondary to his service connected left knee is 
not properly before the Board at this time.  It is referred 
to the RO for appropriate action.  Further, in the June 2004 
hearing, the veteran testified that he had not worked since 
1997 because of his knees.  In Roberson v. Principi, 251 F.3d 
1378, 1384 (2001), the U.S. Court of Appeals for the Federal 
Circuit held that, once a veteran submits evidence of a 
medical disability, makes a claim for the highest rating 
possible, and submits "evidence of unemployability," the 
requirement of 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" is met and that the VA must 
consider whether the veteran is entitled to TDIU.  See also 
VAOGCPREC 12-2001 (July 6, 2001).  The claim for TDIU has not 
been developed and is also referred to the RO for appropriate 
action.

The issue of entitlement to an increased rating for status 
post operative arthroscopy of the left knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  A chronic low back disorder is not shown during service, 
or until many years following service, nor does the competent 
medical evidence link any current back disorder to active 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an October 1998 statement to VA, the veteran wrote that he 
wished to file a claim for service connection for a low back 
injury.  He wrote that his service medical records would 
support his claim.  The service medical records show that in 
November 1981, he was treated for complaints of right arm 
pain after a fall off a maintenance tent, and a week later 
again for right arm pain after a fall off a ladder.  There 
was no complaint shown regarding the back.  The service 
medical records originally obtained by VA do not show any 
complaint, treatment or diagnosis of a back injury, by 
examination or history.  

In August 1994, the veteran underwent surgical right knee 
repair.  On the initial history and physical prior to the 
surgery, the veteran denied any musculoskeletal problems and 
physical evaluation showed that the veteran's back was 
without deformity or tenderness.  

An April 1999 VA outpatient treatment record shows a 
complaint of severe intermittent back pain of three months 
duration, following an epidural in July 1998.  There were no 
paresthesias or incontinence.  The symptoms were noted to be 
resolved and the etiology was unclear.

In April 1999, the RO denied service connection for a lower 
back condition noting that there was no record of a lower 
back condition.  In May 1999, the veteran requested that his 
records be obtained from Moffett Field and Ft. Carson, where 
he was treated in the military.  In July 1999, he added that 
he injured his back while in the Army and that he had X-rays 
of his spine at Ft. Carson in 1982 due to a previous injury 
the year before.  In May 2002, the veteran submitted a copy 
of an undated partial service medical record showing a 
complaint of subjective point tenderness to L3/L4 with a 
"normal exam" and a referral for a lumbar X-ray examination 
with follow-up in two days.  The entry immediately following 
is dated April 1982.  The veteran also submitted statements 
from his father and sister.  These state that in December 
1981, while the veteran was home on leave, he had to be 
rushed to the dispensary at Moffett Field Naval Air Station 
because he had no feeling in his legs.  He was released to be 
treated at Ft. Carson, Colorado, for a possible pinched 
nerve.  The RO requested copies of any records of treatment 
in 1981 and 1982 for the veteran's back on file at Moffitt 
Field and Ft. Carson.  VA was informed from the service 
department in February 2000 that no such records could be 
located.

A September 1999 VA outpatient treatment record shows that 
the veteran had a history of saddle paresthesias and 
incontinence following an epidural in July 1998.  His 
symptoms were more infrequent now.  He still complained of 
left sided lower back pain which radiated down to his 
buttocks.  In a November 1999 note, the veteran indicated 
that his symptoms started with the epidural.  A January 2002 
note shows a complaint of a back problem and a diagnosis of 
lower back pain.

In a June 2004 videoconference hearing, the veteran testified 
that he first hurt his back in service when he fell off a 
Quonset hut.  He claimed that he was treated at the 
dispensary the next day.  He testified that he was injured 
again when he was run over by a jeep, but his back was never 
looked at, just his left knee.  Finally, he testified that 
while at home on leave, he was standing at the sink in his 
parents house and his back went out.  He was taken to Moffett 
Field and referred to Ft. Carson for X-ray examination.  
After service, he did not seek treatment for his back.  More 
recently, he complained about his back to doctors but instead 
of receiving treatment, was lectured about his weight.  
Regarding the records of his treatment in service, he 
explained that he tried to get copies of the service medical 
records from the service department and directly from the 
facilities which provided treatment, but was unsuccessful. 

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claim for service connection for a low back disorder in the 
April 1999 rating decision, the June 1999 statement of the 
case (SOC), May  2003 and March 2004 letters to the veteran, 
and supplemental statements of the case (SSOC) issued in 
November 2002 and March 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the November 2002 
SSOC and March 2004 letter, VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as he provided enough information about these records, 
VA would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  This requirement was 
substantially met in the May 2004 letter which asked the 
veteran to inform VA if there was any other evidence or 
information that he thought would support his claim.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the veteran's service medical records, including 
making specific requests for records of the veteran's claimed 
treatment for his back condition in 1981 or 1982 at Moffett 
Field and Ft. Carson.  The service department has indicated 
that the specified records were not located.  In a May 2003 
letter, the RO noted that service medical records provided by 
the veteran, and particularly a partial treatment record 
showing a referral for a lumbar X-ray, were incomplete.  The 
RO asked the veteran to provide the complete document showing 
the name and identification information of the patient, and 
the beginning information for the particular treatment note.  
The veteran replied with copies of service medical records 
already on file.  No additional records have been received.  
The Board notes that especially where service medical records 
have been lost or destroyed, the Board's obligation to 
explain its findings and conclusions is heightened."  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
undertakes its decision with this in mind.  However, in this 
case, the Board concludes that having exhausted all avenues 
for obtaining additional records, which include requesting 
records from both the service department, and the veteran, 
all reasonable efforts have been made to obtain the complete 
service medical records, and any further attempts to obtain 
the complete records of his treatment in service would be 
futile.

The RO has obtained all relevant current records of treatment 
and the veteran has not identified any additional postservice 
records not already obtained.  The veteran was also provided 
the opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, which he declined, and 
before a Veterans Law Judge, which was conducted by 
videoconference in June 2004.  Although VA did not provide an 
examination as to the claim for service connection for a low 
back disorder, the Board finds that VA was not under an 
obligation to provide an examination, as such was not 
necessary to make a decision on the claim.  Specifically, 
under the new law, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, there 
is no competent evidence to indicate that the veteran's low 
back disorder may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  The veteran 
has not brought forth any evidence suggestive of a causal 
connection between his current back complaints and service.  
The RO informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required. 

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for 
service connection for a low back disorder in October 1998, 
and an initial rating decision was issued in April 1999.  
Only after this rating did VA comply with the provisions of 
the VCAA and provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and did not 
indicate thereafter in his June 2004 personal hearing that 
there was any additional evidence which could possibly 
substantiate his claim.  The Board therefore concludes that 
the failure to provide a pre-AOJ initial adjudication 
notification letter constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for a low back disorder.  
This appeal has been pending for over six years.  There would 
be no possible benefit to remanding the claim, or to 
otherwise conduct any other development on the issue of 
entitlement to service connection for a low back disorder.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Legal Criteria and Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

As an initial matter, the Board notes that the evidence does 
not show nor does the veteran contend that he sustained 
injury as a result of combat.  As such, the relaxed 
evidentiary requirements for combat veterans is not for 
application.  38 U.S.C.A. § 1154(b).

Service connection is not warranted for a low back disorder.  
Even assuming that the partial record submitted by the 
veteran is for treatment for a back complaint in service, it 
does not show the presence of a chronic back disorder during 
service or in the first postservice year.  More importantly, 
the medical records do not show any complaint regarding the 
veteran's back until April 1999, over 16 years following 
service, and relate the veteran's back complaints not to his 
active service, but to an epidural received in July 1998.  In 
this regard, the Board notes in a November 1999 VA outpatient 
treatment note, the veteran himself indicated that his 
symptoms started with the epidural.  Additionally, in August 
1994, a physical evaluation of the veteran's back conducted 
pursuant to his knee surgery showed that it was without 
deformity or tenderness.  If the veteran had a back injury in 
service, it was acute and transitory, as he did not complain 
of back problems until many years after service.  

The Board has considered the veteran's statements, and those 
of his sister and father; however, this is not competent 
evidence to show that any back disorder is the result of 
injury in service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran, his father or 
sister, possess the requisite medical training to comment on 
the diagnosis and etiology of any back disorder.

The preponderance of the evidence is against the claim for 
service connection for a low back disorder.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

The veteran is service connected for status post operative 
arthroscopy of the left knee.  His last VA examination was in 
September 2003.  Since then, in January 2004, the veteran 
indicated in a VA treatment record that his chronic knee pain 
had been getting "progressively worse."  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
new examination should therefore be conducted to assess the 
current state of his status post operative arthroscopy of the 
left knee.

In January 2004, the RO issued a rating decision on the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
status post operative arthroscopy of the right knee, denying 
the claim.  An April 2004 statement from the veteran is in 
the claims file in which he states, "I do not agree with 
your [decision]. . .  My right knee injury happened the same 
day as the left knee . . ."  This should be considered a 
notice of disagreement with the January 2004 rating decision.  
As such, the RO is now required to send the veteran a 
statement of the case in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  In this regard, the United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that where notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

1.  The RO should schedule the veteran 
for an examination to determine the 
current nature and extent of his status 
post operative arthroscopy of the left 
knee.  The claims file should be reviewed 
by the examiner prior to the examination.  
The examiner should fully consider any 
functional loss due to pain.   See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

2.  The RO should send the veteran a 
statement of the case as to the issue of 
new and material evidence to reopen a 
claim for status post operative 
arthroscopy of the right knee.  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

3.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for status post operative arthroscopy of 
the left knee.  This should include 
consideration of all evidence of record, 
including any evidence added to the 
record since the March 2004 supplemental 
statement of the case.  

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


